Case 4:08-cv-00451-ALM Document 656 Filed 03/29/19 Page 1 of 2 PageID #: 27636



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

TEXAS ADVANCED OPTOELECTRONIC                      §
SOLUTIONS, INC.,                                   §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §                           Case No. 4:08-CV-451
                                                   §
INTERSIL CORPORATION,                              §
                                                   §
        Defendant.                                 §

                                    ORDER STAYING CASE

        The court has reviewed “The Parties Proposed Scheduling Orders” (docket entry #652). Each

party submitted its own scheduling order since the parties were unable to reach an agreement on how

to best manage this case. Having reviewed the competing scheduling orders, it is clear to the court

that in order to enter an appropriate scheduling order, the court must first resolve the Plaintiff’s

“Motion for Entry of Partial Judgment” (docket entry #617).

        Additionally, the outcome of the Plaintiff’s petition for a writ of certiorari, filed on

November 5, 2018, may impact the issues on remand in this case. The court has reviewed the docket

sheet for this case on the Supreme Court of the United States’ website and notes that the petition for

a writ of certiorari has been fully briefed and was distributed for the January 4, 2019 conference.

On January 7, 2019, the Supreme Court of the United States invited the Solicitor General “to file a

brief in this case expressing the views of the United States.” As of this date, no brief has been filed.

        Based on the foregoing, the court hereby STAYS this case. However, during this stay, the

court will review and issue a ruling on the Plaintiff’s “Motion for Entry of Partial Judgment” (docket



                                                  -1-
Case 4:08-cv-00451-ALM Document 656 Filed 03/29/19 Page 2 of 2 PageID #: 27637



entry #617). Once the court has ruled on the Plaintiff’s “Motion for Entry of Partial Judgment”

(docket entry #617) and once the Supreme Court rules on the Plaintiff’s petition for a writ of

certiorari, the court will proceed with the entry of a scheduling order. The court finds that since a

ruling on both of the above matters will affect the manner in which the parties proceed in this case,

a brief stay is appropriate. The court understands the Plaintiff’s desire to move this case along.

However, in balancing the Plaintiff’s desire with the need for the resolution of certain matters, the

court finds that a brief stay is warranted. Accordingly, it is hereby

       ORDERED that this case is STAYED.

       IT IS SO ORDERED.

            .    SIGNED this the 29th day of March, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE




                                                 -2-
